                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     ROBERT ULLOA,                                       Case No. 18-cv-03019-HSG (PR)
                                                         Plaintiff,
                                   8
                                                                                             ORDER GRANTING MOTION TO
                                                  v.                                         RELATE CASES; GRANTING
                                   9
                                                                                             MOTION FOR EXTENSION OF TIME
                                  10     C. JACOBSEN, et al.,
                                                                                             Re: Dkt. Nos. 14, 15
                                                         Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13            Good cause appearing, the Court agrees to relate cases 18-cv-3019 HSG and 18-cv-3389

                                  14   RS. The Clerk shall reassign 18-cv-3389 RS to the undersigned. The parties are instructed that all

                                  15   future filings in the reassigned case are to bear the initials of the newly assigned judge (“HSG”)

                                  16   after the case number.

                                  17            Good cause appearing, defendants’ motion for an extension of time to file a dispositive

                                  18   motion in 18-cv-3019 HSG is GRANTED. The deadline for defendants to file a dispositive

                                  19   motion is CONTINUED to March 11, 2019. Plaintiff shall file any opposition to defendants’

                                  20   motion within twenty-eight (28) days of the date the motion is filed. Defendants shall file a reply

                                  21   within fourteen (14) days of the date the opposition is filed.

                                  22            This order terminates Dkt. Nos. 14 and 15.

                                  23            IT IS SO ORDERED.

                                  24   Dated:      12/7/2018
                                  25

                                  26
                                                                                                    HAYWOOD S. GILLIAM, JR.
                                  27                                                                United States District Judge
                                  28
